Dear Mr. Austin:
This office is in receipt of your opinion request, which has been assigned to me for research and reply.  You inquire whether a nonresident of the state of Louisiana is eligible for admission to the municipal civil service examination for the position of Chief of Police of Ruston.
The Fire and Police Civil Service Law for Ruston is contained with the provisions of LSA-R.S. 33:2471, et. seq.  Relevant to your inquiry are the provisions of LSA-R.S. 33:2493, which state in pertinent part:
     "B.  Admission to competitive tests shall be open to all persons who meet the requirements provided by this Part and the rules.
     C.  Any applicant admitted to a test shall be a citizen of the United States of America and, if of legal age, shall be a qualified elector of the State of Louisiana;. . . . (Emphasis added).
A qualified elector of the state must be a bona fide resident of the state of Louisiana.  LSA-R.S. 18:101.  It is the opinion of this office that an application may be rejected by the board where the application reflects that the individual resides outside the state.
Finally, we note although the Ruston Civil Service Board has not set forth special residency requirements for admission to the test outside the provisions of R.S. 33:2394, such special residency requirements have been upheld by this office as valid. See Attorney General Opinion Number 76-343, a copy of which is enclosed.
We hope this interpretation of the law will be helpful to you. Should you have further inquiries, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0153E